*154Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Demond O’Neil Parker appeals the district court’s order granting his motion for reduction of sentence, 18 U.S.C. § 3582(c) (2006). We have reviewed the record and find no reversible error. Accordingly, we deny Parker’s motions to: vacate the district court’s order, appoint counsel, and remand the case, and we affirm for the reasons stated by the district court. United States v. Parker, No. 6:99-cr-70054-nkm-9 (W.D.Va. Oct. 20, 2008). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.